EXHIBIT PRIVATEBANCORP, INC. and WILMINGTON TRUST COMPANY Trustee JUNIOR SUBORDINATED INDENTURE Dated as of May22, 2008 TABLE OF CONTENTS Page ARTICLEI DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section1.1 Definitions 1 Section1.2 Compliance Certificate and Opinions 8 Section1.3 Forms of Documents Delivered to Trustee 8 Section1.4 Acts of Holders 9 Section1.5 Notices, Etc. to Trustee and Company 10 Section1.6 Notice to Holders; Waiver 11 Section1.7 Conflict with Trust Indenture Act 11 Section1.8 Effect of Headings and Table of Contents 11 Section1.9 Successors and Assigns 11 Section1.10 Separability Clause 11 Section1.11 Benefits of Indenture 11 Section1.12 Governing Law 11 Section1.13 Legal Holidays 11 ARTICLEII SECURITY FORMS 12 Section2.1 Forms Generally 12 Section2.2 Form of Face of Security 12 Section2.3 Form of Reverse of Security 15 Section2.4 Additional Provisions Required in Global Security 17 Section2.5 Form of Trustee’s Certificate of Authentication 17 ARTICLEIII THE SECURITIES 18 Section3.1 Amount Unlimited Issuable in Series 18 Section3.2 Denominations 20 Section3.3 Execution, Authentication, Delivery and Dating 20 Section3.4 Temporary Securities 21 Section3.5 Registration, Transfer and Exchange 21 Section3.6 Mutilated, Destroyed, Lost and Stolen Securities 24 Section3.7 Payment of Interest; Interest Rights Preserved 24 Section3.8 Persons Deemed Owners 25 Section3.9 Cancellation 26 Section3.10 Computation of Interest 26 Section3.11 Deferrals of Interest Payment Dates 26 Section3.12 Right of Set-off 27 Section3.13 Agreed Tax Treatment 27 Section3.14 CUSIP Numbers 27 ARTICLEIV SATISFACTION AND DISCHARGE 27 Section4.1 Satisfaction and Discharge of Indenture 27 Section4.2 Application of Trust Money 28 ARTICLEV REMEDIES 29 Section5.1 Events of Default 29 Section5.2 Acceleration of Maturity; Rescission and Annulment 29 Section5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 30 i TABLE OF CONTENTS (continued) Page Section5.4 Trustee MayFile Proofs of Claim 31 Section5.5 Trustee MayEnforce Claim Without Possession of Securities 32 Section5.6 Application of Money Collected 32 Section5.7 Limitation on Suits 32 Section5.8 Unconditional Right of Holders to Receive Principal, Premium and Interest; Direct Action by Holders of Trust Preferred Securities 33 Section5.9 Restoration of Rights and Remedies 33 Section5.10 Rights and Remedies Cumulative 33 Section5.11 Delay or Omission Not Waiver 33 Section5.12 Control by Holders 34 Section5.13 Waiver of Past Defaults 34 Section5.14 Undertaking for Costs 34 Section5.15 Waiver of Usury, Stay or Extension Laws 34 ARTICLEVI THE TRUSTEE 35 Section6.1 Certain Duties and Responsibilities 35 Section6.2 Notice of Defaults 36 Section6.3 Certain Rights of Trustee 36 Section6.4 Not Responsible for Recitals or Issuance of Securities 37 Section6.5 MayHold Securities 37 Section6.6 Money Held in Trust 37 Section6.7 Compensation and Reimbursement 37 Section6.8 Disqualification; Conflicting Interests 37 Section6.9 Corporate Trustee Required; Eligibility 38 Section6.10 Resignation and Removal; Appointment of Successor 38 Section6.11 Acceptance of Appointment by Successor 39 Section6.12 Merger, Conversion, Consolidation or Succession to Business 40 Section6.13 Preferential Collection of Claims Against Company 40 Section6.14 Appointment of Authenticating Agent 41 ARTICLEVII HOLDER’S LISTS AND REPORTS BY TRUSTEE AND COMPANY 42 Section7.1 Company to Furnish Trustee Names and Addresses of Holders 42 Section7.2 Preservation of Information, Communications to Holders 42 Section7.3 Reports by Trustee 43 Section7.4 Reports by Company 43 ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 43 Section8.1 Company MayConsolidate, Etc., only on Certain Terms 43 Section8.2 Successor Corporation Substituted 44 ARTICLEIX SUPPLEMENTAL INDENTURES 44 Section9.1 Supplemental Indentures Without Consent of Holders 44 Section9.2 Supplemental Indentures with Consent of Holders 45 Section9.3 Execution of Supplemental Indentures 46 Section9.4 Effect of Supplemental Indentures 46 Section9.5 Conformity with Trust Indenture Act 46 Section9.6 Reference in Securities to Supplemental Indentures 47 ii TABLE OF CONTENTS (continued) Page Section9.7 Subordination Unimpaired 47 ARTICLEX COVENANTS 47 Section10.1 Payment of Principal, Premium and Interest 47 Section10.2 Maintenance of Office or Agency 47 Section10.3 Money for Securities Payments to be Held in Trust 47 Section10.4 Statement as to Compliance 48 Section10.5 Waiver of Certain Covenants 49 Section10.6 Additional Sums 49 Section10.7 Additional Covenants 49 ARTICLEXI REDEMPTION OF SECURITIES 50 Section11.1 Applicability of this Article 50 Section11.2 Election to Redeem; Notice to Trustee 50 Section11.3 Selection of Securities to be Redeemed 51 Section11.4 Notice of Redemption 51 Section11.5 Deposit of Redemption Price 52 Section11.6 Payment of Securities Called for Redemption 52 Section11.7 Right of Redemption of Securities Initially Issued to a PrivateBancorp Trust 52 ARTICLEXII SINKING FUNDS 53 Section12.1 Applicability of Article 53 Section12.2 Satisfaction of Sinking Fund Payments with Securities 53 Section12.3 Redemption of Securities for Sinking Fund 53 ARTICLEXIII SUBORDINATION OF SECURITIES 54 Section13.1 Securities Subordinate to Senior Debt 54 Section13.2 Company Not to Pay if Senior Debt of Company is in Default 55 Section13.3 Payment over of Proceeds upon Dissolution, Default, Etc., of the Company 55 Section13.4 Subrogation to Rights of Holders of Senior Debt 56 Section13.5 Reliance on Certificate of Liquidating Agent 56 Section13.6 Payment Permitted if No Default 56 Section13.7 Trustee Not Charged with Knowledge of Prohibition 57 Section13.8 Provisions are Solely to Define Relative Rights 57 Section13.9 No Waiver of Subordination Provisions 57 Section13.10 Trustee to Effectuate Subordination 57 Section13.11 Rights of Trustee as Holder of Senior Debt 57 Section13.12 ArticleApplicable to Paying Agents 57 ARTICLEXIV REPAYMENT AT THE OPTION OF HOLDERS 58 Section14.1 Applicability of Article 58 Section14.2 Repayment of Securities 58 Section14.3 Exercise of Option; Notice 58 Section14.4 Securities Payable on the Repayment Date 58 iii PRIVATEBANCORP, INC. Certain
